In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated October 25, 2005, which, upon a fact-finding order of the same court dated September 16, 2005, made upon the appellant’s admission, finding that the appellant committed acts, which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, adjudged her to be a juvenile delinquent and placed her on probation for a period of 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in placing the appellant on probation for a period of 12 months (see Family Ct Act § 352.2 [1] [b]; Matter of William K., 14 AD3d 513 [2005]). Based upon the nature of the crime, the recommendation in the probation report, the appellant’s excessive absences at school, as well as her poor academic performance, the Family Court properly found that the “least restrictive [dispositional] alternative” was probation supervision (see Family Ct Act § 352.2 [2] [a]; Matter of Leah G., 23 AD3d 658 [2005] ). Schmidt, J.P., Santucci, Luciano and Rivera, JJ., concur.